Citation Nr: 0813112	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, denied the veteran's claim of 
entitlement to TDIU.

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Newark, New Jersey 
which has certified the case for appellate review. 

In March 2008, the veteran testified before the undersigned 
at a videoconference hearing.  A copy of the hearing 
transcript has been associated with the claims file.

At his March 2008 hearing and in a February 2008 statement, 
the veteran expressed that he wished to withdraw his appeals 
concerning the issues of entitlement to a disability 
evaluation in excess of 30 percent for residuals of frostbite 
of the right foot and the left foot.  Thus, these issues have 
been withdrawn from appellate consideration and will not be 
discussed below.  38 C.F.R. § 20.204 (2007). 

The Board notes that the veteran has a pending claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  This issue has not been adjudicated and is 
referred to the RO for such adjudication. 


FINDING OF FACT

The veteran's service connected disabilities preclude him 
from performing gainful employment for which his education 
and occupational experience would otherwise qualify him. 


CONCLUSION OF LAW

The criteria for the award of a TDIU have been met.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (West 2002) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the veteran in substantiating his claim.


Analysis

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The veteran has been awarded service connection for the 
following disabilities: (1) residuals of cold injury with 
onychomycosis, right foot, evaluated as 30 percent disabling; 
(2) residuals of cold injury with onychomycosis, due to 
frostbite left foot, evaluated as 30 percent disabling; (3) 
residuals of cold injury due to frostbite, right hand, 
evaluated as 20 percent disabling; (4) residuals of cold 
injury due to frostbite, left hand, evaluated as 20 percent 
disabling; (5) fungal infection of the groin, evaluated as 10 
percent disabling; (6) tinnitus, evaluated as 10 percent 
disabling and (7) bilateral hearing loss, rated 
noncompensable.

His combined evaluation is 80 percent; and he meets the 
requirement for TDIU that there be a single disability rated 
at least 40 percent, on the basis that the first four 
disabilities listed above are of common etiology.  38 C.F.R. 
§ 4.16(a) (2007). 

The remaining question is whether his service connected 
disabilities preclude gainful employment for which his 
education and occupational experience would otherwise qualify 
him. 

In March 2005 the veteran underwent a VA examination.  The 
examiner noted that the veteran had worked as an airline 
inspector and retired at the age of 57 because of difficulty 
with walking and standing.  The diagnosis was onychomycosis 
of the great right toes bilaterally and numbness in the feet 
secondary to frostbite.

In a September 2006 the veteran underwent an orthopedic 
evaluation conducted by Dr. E. Megariotis.  After a review of 
the veteran's signs, symptoms and work history, Dr. 
Megariotis stated that the veteran had been unemployable 
since 1990, and that he was permanently and totally disabled 
as a result of the combination of musculoskeletal (hand, foot 
and spine) neurological (myelopathy) and psychiatric (PTSD) 
conditions.  

In October 2006 the veteran underwent a VA examination for 
cold injury residuals.  The examiner noted that the veteran 
had worked as an airline inspector for 27 years, but had 
retired because he was having trouble driving to work and 
walking on the job.

In a December 2006 letter, Dr. Megariotis stated that the 
veteran's unemployability was casually related to his service 
related pathology of the hands and feet produced by frostbite 
as well as a worsening of PTSD which had been unmasked with 
the veteran's age.

In a January 2007 letter, Spero Demoleas, D.P.M., stated that 
he continued to provide the veteran's foot care.  He stated 
that the pain and numbness in the veteran's feet was probably 
directly related to frostbite while in service.  Dr. Demoleas 
stated that the veteran was unemployable.  He could not stand 
very long and was very limited and slow to walk.

In a February 2007 letter, a VA psychiatrist stated that the 
severity of the veteran's PTSD symptoms would interfere with 
his ability to obtain and maintain employment.  He was 
unemployable.

At his March 2008 hearing, the veteran testified that he last 
worked in 1989, and had stopped working because as he was 
having a lot of problems with his feet and hands and could 
not keep up with the job.  

Where there is plausible evidence that a veteran is unable to 
follow a substantially gainful occupation and there is no 
affirmative evidence to the contrary, the Board is prohibited 
from denying the claim.  Bowling v. Principi, 15 Vet. App. 1, 
10 (2001).

Some of the medical opinions attribute the veteran's 
unemployment to the combination of his not yet service 
connected PTSD, and the service connected disabilities.  
These opinions do not contain any indications as to whether 
the service connected disabilities alone would preclude 
gainful employment.  The podiatrist's opinion attributes the 
veteran's unemployability to the service connected conditions 
alone.  The veteran's testimony and the history reported on 
the VA examinations support the podiatrist's opinion.  

There is no clear opinion against the claim, and the evidence 
is in at least equipoise.  Resolving all reasonable doubt in 
the veteran's favor, a TDIU is granted.  38 U.S.C.A. §  
5107(b).  


ORDER

Entitlement to TDIU is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


